                    Case: 1:19-cv-01509 Document #: 25 Filed: 07/09/19 Page 1 of 2 PageID #:96

AO 440 (Rev. 05/00) Summons in a Civil Action



                                                                                OURT




METRO CARDIOVASCULAR CONSULTANTS,
LTD., individually and as the representatives of a
class of similarly situated persons and entities
                                                            CASE NUMBER:           1 :19-cv-01509
                                V.                          ASSIGNED JUDGE:
                                                                                   Hon. John Robert Blakey
 NEW LASER SCIENTIFIC, LLC; NEW                             DESIGNATED
 LASER SCIENTIFIC, INC.; and KELLY
                                                            MAGISTRATE JUDGE:     Hon. Sunil R. Harjani
 O'CONNOR


                    TO:   (Name and address of Defendant)

                  NEW LASER SCIENTIFIC, LLC
                  C/0 REGISTERED AGENT
                  KELLY O'CONNOR
                  2504 CRANSTON DR
                  ESCONDIDO CA 92025
          YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF'S ATTORNEY (name and address)

                 James C. Vlahakis
                 Sulaiman Law Group, Ltd.
                 2500 South Highland Avenue, Suite 200
                 Lombard, IL 60148


                                                                               21
an answer to the complaint which is herewith served upon you,        ________ days after service of this
summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable
period of time after service.




              PabMa
      THOMAS G. BRUTON, CLERK

                                                                                    June 12, 2019
                              t/).N�
      (By)   DEPUTY CLERK                                                           DATE
                    Case: 1:19-cv-01509 Document #: 25 Filed: 07/09/19 Page 2 of 2 PageID #:96

An 440 (R�v 0')/00) Summon� in a r'ivil Artinn
                                                                 RETURN OF SERVICE
                                                                                          DATE
          Service of the Summons and complaint was made by me( '>                         07/01/2019
NAME OF SERVER (PRINT)                                                                    TITLE
Danny Arredondo                                                                           San Diego County Registerd Process Server 3146
  Check one box below to indicate appropriate method ofservice

          □   Served personally upon the defendant. Place where served:




          Q[ Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and
             discretion then residing therein.
              Name of pe rson with whom the summons and complaint were left:                          Jane Doe. Cohabitant identified as R.A.'s sister.
                                                                                                      Description: F/W 5'5" 150 Brown/Brown
          □   Returned unexecuted:




          □   Other (specify):




                                                             STATEMENT OF SERVICE FEES
                                                         SERVICES                                                  !TOTAL
                                                     I
TRAVEL


                                                               DECLARATION OF SERVER



          '°""'"'' ia <
                         :;;;; ,
                                  "
                                    ;�  �;
                                                               f�Sm ice Fe ,
                                                                  t
                                                                            � �
                                                                                              7\/d
                     1 declare under penalty of perjury under the laws of the United States of America that the foregoing infornrntion
                                         ' " aad S<a<emoa< «                             correct.

                                                             {
          Executed on
                                        Datc
                                                               --=-=--
                                                               �
                                                                       }    �
                                                                   {-=.,,,J-_ ....:::::
                                                                         a/Serve
                                                                                       � 0
                                                                                        4_._::;.'V
                                                                                           /
                                                                                                     --=='--------------------
                                                                                                     -
                                                                                       d


                                                                 4364 Bonita Road #258, Bonita, CA 91902
                                                                Address ofServer
   Served Summons & Complaint on female occupant identifying herself as Registered Agent Kelly O'Conner's sister.
   Name refused.

   Metro Cardio Vascular Consultants v New Laser Scientific, LLC 1:19-cv-01509




(J) As 10 who may serve a summons see Rule 4 of the Federal Rules of Civil Procedure.
